 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 NOAH STERN (CABN 297476)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7320
 7        FAX: (415) 436-7234
          Noah.Stern@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 4-20-70327 MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER TO
                                                      )   CONTINUE STATUS CONFERENCE, EXCLUDE
15      v.                                            )   TIME, AND EXTEND THE DEADLINES UNDER
                                                      )   THE SPEEDY TRIAL ACT AND FED R. CRIM. P.
16   GABRIEL GONZALES,                                )   5.1
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant, Gabriel Gonzales, that the status hearing scheduled for July 22, 2020 at 10:30 a.m. be

21 rescheduled for August 13, 2020 at 10:30 a.m. The reasons for this request are as follows: The defense

22 needs additional time to review discovery with the defendant and investigate the case. The parties are

23 also exploring a resolution of the case. Finally, the coronavirus pandemic has impeded on defense

24 counsel’s ability to meet with the defendant.

25           Based on the foregoing, the parties stipulate and agree that excluding time from July 22, 2020
26 until August 13, 2020 will allow for the effective preparation of counsel. See 18 U.S.C.

27 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

28 the time from July 22, 2020 through August 13, 2020 from computation under the Speedy Trial Act

     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
     Case No. 4-20-70327-MAG                                       v. 7/10/2018
 1 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

 2 (B)(iv).

 3          The parties further stipulate that, with the consent of the defendant, there is good cause for

 4 extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for

 5 extending the 30-day time period for an indictment under the Speedy Trial Act. See Fed. R. Crim. P.

 6 5.1; 18 U.S.C. § 3161(b).

 7          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 8 counsel for the defendant to file this stipulation and proposed order.

 9          IT IS SO STIPULATED.

10 DATED:          July 14, 2020                                 /s/                    ___
                                                          NOAH STERN
11                                                        Assistant United States Attorney

12
     DATED:        July 14, 2020                                   /s/                ___
13                                                        JOYCE LEAVITT
                                                          Counsel for Defendant Gabriel Gonzales
14

15                                           [PROPOSED] ORDER

16          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

17 Court reschedules the status hearing scheduled for July 22, 2020 at 10:30 a.m. and schedules a status

18 hearing for August 13, 2020 at 10:30 a.m. The Court further finds that failing to exclude the time from

19 July 22, 2020 through August 13, 2020 would unreasonably deny defense counsel and the defendant the

20 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

21 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

22 time from July 22, 2020 through August 13, 2020 from computation under the Speedy Trial Act

23 outweigh the best interests of the public and the defendant in a speedy trial. For the same reasons, the

24 Court finds good cause for extending the time limits for a preliminary hearing under Federal Rule of

25 Criminal Procedure 5.1 and for extending the 30-day time period for an indictment under the Speedy

26 Trial Act. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161. Therefore, and with the consent of the parties, IT

27 IS HEREBY ORDERED that the time from July 22, 2020 through August 13, 2020 shall be excluded

28 from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1. 18 U.S.C. §

     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
     Case No. 4-20-70327-MAG                                       v. 7/10/2018
 1 3161(h)(7)(A), (B)(iv); Fed R. Crim. P. 5.1(d).

 2         IT IS SO ORDERED.

 3
           July 14, 2020
 4 DATED: ___________________                        ___________________________
                                                     HON. SALLIE KIM
 5                                                   United States Magistrate Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
     Case No. 4-20-70327-MAG                                       v. 7/10/2018
